

117 HRES 692 IH: Recognizing the dedication and courage of United States veterans, veterans’ organizations, and private citizens who have worked and continue to work to evacuate United States persons and vulnerable Afghans from Afghanistan.
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 692IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Mrs. Hartzler (for herself, Mr. Bacon, Mrs. Wagner, Mr. Moore of Utah, Mr. Carter of Georgia, Mr. Balderson, Mr. Luetkemeyer, Mr. Kinzinger, Mr. Weber of Texas, Mr. Gohmert, Mr. Young, Mr. Mast, Mr. Kelly of Pennsylvania, Mr. Owens, Mr. C. Scott Franklin of Florida, and Mr. Hice of Georgia) submitted the following resolution; which was referred to the Committee on Veterans' Affairs, and in addition to the Committees on Foreign Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the dedication and courage of United States veterans, veterans’ organizations, and private citizens who have worked and continue to work to evacuate United States persons and vulnerable Afghans from Afghanistan.Whereas, on August 15, 2021, the Government of the Islamic Republic of Afghanistan collapsed, President Ashraf Ghani fled the country, and the Taliban took over the capital city of Kabul;Whereas, on August 15, 2021, the United States Armed Forces began evacuating tens of thousands of people from Kabul’s Hamid Karzai International Airport;Whereas United States veterans, veterans’ organizations, and private citizens immediately mobilized to help Afghan interpreters and their families escape the Taliban-controlled country;Whereas United States veterans, veterans’ organizations, and private citizens utilized their connections throughout the globe through personal and virtual networks to help thousands of vulnerable Afghans escape from Afghanistan; andWhereas despite the official end to the United States Armed Forces presence in Afghanistan on August 31, 2021, United States veterans, veterans’ organizations, and private citizens continue to work to evacuate United States persons and vulnerable Afghans: Now, therefore, be itThat the House of Representatives—(1)recognizes the dedication and courage of United States veterans, veterans’ organizations, and private citizens who have worked and continue to work to evacuate United States persons and vulnerable Afghans from Afghanistan; and(2)encourages the Department of State, the Department of Defense, and other Federal agencies to work with veterans’ organizations and their networks to evacuate United States persons and vulnerable Afghans who remain in Afghanistan.